DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant's election with traverse of Species A (i.e. Claims 1, 3, 5, 6, 9-10) in the reply filed on 06/21/21 is acknowledged. 

The traversal is on the ground(s) that there is no undue search burden insofar as “all claims in the present application are part of an overlapping search area and that a search for the elected claims would overlap with a search directed to the other claims” (Page 1 of Remarks).

Applicant’s argument(s) are not found to be persuasive.

An undue search burden would in fact exist based at least on the divergent subject matter associated with the method steps involved in Species A, B, and C. In particular, Species A involves a method comprising controlling “a shear rate at which a viscosity becomes a minimum value,” Species B involves a method comprising controlling “a viscosity measured by a B-type viscometer,” and Species C involves a method comprising controlling “a concentration dependence of admittance and a phase difference obtained from an alternating current impedance measurement.” Therefore, Species A involves a method comprising a controlling a particular attribute (i.e. a shear rate at which a viscosity 

The requirement is still deemed proper and is therefore made FINAL. Accordingly, non-elected Claims 2, 4, 7-8, 11-12 are hereby withdrawn from consideration

Claim Objections

Claim 3 is objected to because of the following informalities: Claim 1 is explicitly drawn to “A production method of an acetylene black-dispersed slurry” wherein said slurry contains “at least acetylene black and a dispersion medium and having a content of acetylene black of 10% by mass or more and 30% by mass or less” (i.e. a recitation to the acetylene black-dispersed slurry of Claim 1 necessarily implies that such a slurry contains at least acetylene black and a dispersion medium and having a content of acetylene black of 10% by mass or more and 30% by mass or less). However, Claim 3 is drawn to a production method of “a slurry containing at least acetylene black and a dispersion medium according to claim 1…” Accordingly, while the preamble of Claim 3 is not necessarily incorrect, it is suggested, for sake of consistency and clarity, that the preamble of Claim 3 instead be written as “A production method of an acetylene black-dispersed slurry according to claim 1…” Proper clarification is suggested.

Claim 5 is objected to because of the following informalities: the phrase “A production method of a positive electrode of lithium ion secondary battery” should be written as “A production method of a positive electrode of a lithium ion secondary battery.” Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 1 is explicitly drawn to “A production method of an acetylene black-dispersed slurry” wherein said slurry contains “at least acetylene black and a dispersion medium and having a content of acetylene black of 10% by mass or more and 30% by mass or less” (i.e. a recitation to the acetylene black-dispersed slurry of Claim 1 necessarily implies that such a slurry contains at least acetylene black and a dispersion medium and having a content of acetylene black of 10% by mass or more and 30% by mass or less). However, Claim 5 is drawn to a production method which comprises “mixing a slurry obtained by the production method of a slurry according to claim 1…” Accordingly, while the aforementioned portion of Claim 5 is not necessarily incorrect, it is suggested, for sake of consistency and clarity, that said portion of Claim 5 instead be written as “mixing an acetylene black-dispersed slurry obtained by the production method of an acetylene black-dispersed slurry according to claim 1…” Proper clarification is suggested.

Claim 6 is objected to because of the following informalities: the phrase “a positive electrode of lithium ion secondary battery” should be written as “a positive electrode of a lithium ion secondary battery.” Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the phrase “A production method of a positive electrode of lithium ion secondary battery” should be written as “A production method of a positive electrode of a lithium ion secondary battery.” Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 1 is explicitly drawn to “A production method of an acetylene black-dispersed slurry” wherein said slurry contains “at least acetylene black and a dispersion medium and having a content of acetylene black of 10% by mass or more and 30% by mass or less” (i.e. a recitation to the acetylene black-dispersed slurry of Claim 1 necessarily implies that such a slurry contains at least acetylene black and a dispersion medium and having a content of acetylene black of 10% by mass or more and 30% by mass or less). However, Claim 9 is drawn to a production method which comprises “mixing a slurry obtained by the production method of a slurry according to claim 3…” (See the previous objection to Claim 3 where alternate claim language is suggested). Accordingly, while the aforementioned portion of Claim 9 is not necessarily incorrect, it is suggested, for sake of consistency and clarity, that said portion of Claim 9 instead be written as “mixing an acetylene black-dispersed slurry obtained by the production method of an acetylene black-dispersed slurry according to claim 3…” Proper clarification is suggested.

Claim 10 is objected to because of the following informalities: the phrase “a positive electrode of lithium ion secondary battery” should be written as “a positive electrode of a lithium ion secondary battery.” Appropriate correction is required.
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terasawa et al. (JP 2011-184664, using the provided English machine translation for citation purposes), and further in view of Chu et al. (US 2008/0050655) and Remizov et al. (US 2011/0013344).
	
	Regarding Claims 1, 3, Terasawa teaches a slurry and a production method thereof, a positive electrode of a lithium ion secondary battery comprising said slurry and a production method thereof, and a lithium ion secondary battery comprising said positive electrode and a production method thereof (Abstract, [0001], [0032], [0042]). Terasawa teaches that the production method of the slurry comprises performing a dispersion step, wherein the dispersion step comprises dispersing carbon black a polyvinyl acetal resin dispersant (“a dispersion medium”) which is dissolved in an N-methyl-2-pyrrolidone (NMP) solvent ([0021], [0024], [0030]-[0032]). Terasawa teaches that the carbon black is included in the slurry in an amount of, preferably, from 5-35% by weight (i.e. 5-35% by mass, which is a range that entirely encompasses the instantly claimed range of “10% by mass or more and 30% by mass or less”) ([0038]).
	Terasawa does not explicitly teach that the carbon black is acetylene black.
	However, it is first noted that Terasawa teaches that the carbon black is, for example, acetylene black ([0021]).
	Furthermore, Chu teaches a cathode of a lithium ion secondary battery (Title, Abstract, [0001]). Chu teaches that the cathode comprises a cathode active material mixture, wherein the mixture comprises electronically conductive carbon materials therein ([0001], [0009], [0012]). Chu teaches that the electronically conductive carbon materials comprise a spherical carbon material ([0012]). Chu teaches, in particular, that the spherical carbon material is a carbon material which exhibits high conductivity such as acetylene black ([0012]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize acetylene black, as taught by both Terasawa and Chu, as the carbon black of Terasawa, given not only because Terasawa already teaches that the carbon black may already be acetylene black, but also because Chu specifically teaches that acetylene black is an spherical electronically conductive carbon material which exhibits high conductivity.
	Terasawa, as modified by Chu, does not explicitly teach that the dispersion step comprises controlling a shear rate to a value of 100 to 1000 s-1 such that a viscosity becomes a minimum value.
	However, it is first noted that to manufacture the positive electrode, the slurry is combined with a positive electrode active material and a binder to obtain a mixture, and said mixture is applied to a current collector such that a coating is formed on the current collector, and said coating is subsequently dried ([0041]-[0042], [0049]-[0050], [0065]).
	Furthermore, Remizov teaches an electrode (Abstract). Remizov teaches that the electrode comprises a mixture coated on a current collector ([0073]). During manufacturing of the electrode, Remizov teaches that the shear rate applied to the mixture directly affects the consequent viscosity of the mixture itself, wherein a lower viscosity is achieved as a direct consequence to the shear rate applied to the mixture ([0074]). Furthermore, Remizov teaches that the coating characteristics of the mixture onto the current collector are improved as a result of low viscosity ([0074]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, while performing the dispersion step of Terasawa, as modified by Chu, control an applied shear rate to an optimized value (e.g. a value in accordance with the instantly claimed shear rate range) as a direct means of achieving a minimized viscosity such that coating characteristics onto the current collector are ultimately improved, given not only because Remizov teaches that a low mixture viscosity (achieved as a direct result of an applied shear rate to the mixture) improves mixture coating characteristics onto a current collector, but also because Remizov teaches that the shear rate applied to a mixture directly affects the consequent viscosity of the mixture itself wherein a lower viscosity may be achieved as a direct consequence to the shear rate applied to the mixture (i.e. Remizov teaches a result-effective variable relationship exists between the viscosity of a mixture as a consequence of the shear rate applied to said mixture, wherein a lower viscosity may be achieved as a direct consequence to the shear rate applied to the mixture, wherein a low mixture viscosity is specifically preferably in the context of coating characteristics onto a current collector).

	Regarding Claims 5-6, Terasawa, as modified by Chu and Remizov, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described (See Claims 1, 3), Terasawa teaches that to manufacture the positive electrode, the slurry is combined with a positive electrode active material and a binder to obtain a mixture, and said mixture is applied to a current collector such that a coating is formed on the current collector, and said coating is subsequently dried ([0041]-[0042], [0049]-[0050], [0065]). Furthermore, Terasawa teaches that the positive electrode, after being formed via the aforementioned methodology, is utilized as the positive electrode in a lithium ion secondary battery ([0065]).

Regarding Claims 9-10, Terasawa, as modified by Chu and Remizov, teaches the instantly claimed invention of Claim 3, as previously described.
	As previously described (See Claim 1), Terasawa teaches that to manufacture the positive electrode, the slurry is combined with a positive electrode active material and a binder to obtain a mixture, and said mixture is applied to a current collector such that a coating is formed on the current collector, and said coating is subsequently dried ([0041]-[0042], [0049]-[0050], [0065]). Furthermore, Terasawa teaches that the positive electrode, after being formed via the aforementioned methodology, is utilized as the positive electrode in a lithium ion secondary battery ([0065]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729